Citation Nr: 1439027	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969, and died in July 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board/BVA) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appellant testified at a May 2012 hearing held at the RO, a transcript of which is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2013 decision denied the appellant's claim for service connection for the cause of the Veteran's death.  That denial was appealed to the Court of Appeals for Veterans Claims, and based on the parties' agreement in a March 2014 Joint Motion for Vacatur and Remand (Joint Motion), the appeal was remanded to the Board.  In an April 2014 letter, the Board notified the appellant that she had 90 days to submit additional argument or evidence in support of her appeal prior to the Board's consideration of the Joint Motion.  She responded in June 2014, submitting additional evidence and asking that the appeal be remanded to the AOJ for review.  

The March 2014 Joint Motion also concludes that the Board's March 2013 decision should be vacated and remanded because the Board did not adequately explain why VA's duty to assist had been met.  Specifically, the Joint Motion cited Savage v. Shinseki, 24 Vet. App. 259, 270 (2011), and questioned whether VA's duty to assist had been met because it "refused" to solicit clarification of the August 2012 opinion of a private physician, Dr. Caralis.  On remand, Dr. Caralis should be asked to clarify his opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact Dr. Caralis and ask that he provide a clarification of his August 2012 opinion with respect to the nexus between the Veteran's cause of death and his presumed exposure to herbicides.  Ask that he identify, and reference, the specific medical literature which "very significantly shows" that "significant exposure" to herbicides has resulted in respiratory disabilities in the veteran population.  Provide a reasonable amount of time for Dr. Caralis to respond.

2.  After Dr. Caralis's response has been received, or a reasonable period of time has passed in which a response could have been received, readjudicate the appellant's claim in light of all the evidence of record, including the documents the appellant submitted, date stamped as received by the BVA, in July 2014.  If after this readjudication is completed, the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the appellant and her representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



